                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

PHILLIP SIMS                                      CIVIL ACTION NO. 19-cv-0043

VERSUS                                            JUDGE FOOTE

JOHN DOE                                          MAGISTRATE JUDGE HORNSBY


                              MEMORANDUM ORDER

       Phillip Sims (“Plaintiff”) filed suit in state court for damages arising out of a

workplace accident in which he was injured. Plaintiff’s original complaint named John

Doe, Big Boy Ranch, LLC, and ABC Insurance as defendants. In two subsequent amended

complaints, Plaintiff identified Vine Oil and Gas, LP, as a defendant, identified Abner

Haynes in place of John Doe, and identified Hallmark County Mutual Insurance Company

in place of ABC Insurance Company.

       Defendants Big Boy Ranch and Hallmark filed a notice of removal based on an

assertion of diversity jurisdiction, which puts the burden on the removing party to prove

complete diversity of citizenship of the parties and an amount in controversy over $75,000.

The court has issued a couple of orders that directed amendments of the notice of removal

to address jurisdictions issues. The most recent Amended Notice of Removal (Doc. 15)

adequately alleges the citizenship of Big Boy Ranch, LLC.          It did not address the

citizenship of Vine Oil &Gas, LP but noted that it is no longer a party because Plaintiff

voluntarily dismissed Vine after the case was removed.
       Jurisdiction is ordinarily determined in a removed case based on the facts that

existed at the time of removal, but there is an exception for the dismissal of a non-diverse

dispensable party. Moss v. Princip, 913 F.3d 508, 514-15 (5th Cir. 2019). This situation

appears to fall within that exception, so the citizenship of Vine need not be alleged in the

record. The court makes a preliminary finding that there is subject matter jurisdiction based

on 28 USC § 1332. This finding is subject to reconsideration de novo or on appropriate

motion.

       The other defendants, except for Abner Haynes, have filed an answer. The court

will set a scheduling conference once Mr. Haynes has filed an answer. If Plaintiff has not

yet served Mr. Haynes, he should do so promptly. Federal Rule of Civil Procedure 4(m)

allows 90 days from removal to complete service on the defendants. That deadline is only

days away.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 12th day of April, 2019.




                                        Page 2 of 2
 
